Pope, Judge.
Johnny Albert McDougal brings this appeal from his conviction for escape from lawful confinement. His three enumerations of error challenge the sufficiency of the evidence to support the verdict.
Appellant admitted at trial that he had escaped from the Carroll County Jail along with his cellmate, one Squires. However, he also testified that he was coerced into leaving the jail by threats made against him, his wife and her children. Although he did not name the individual who made the threats, the evidence clearly pointed to Squires. Appellant knew of Squires’ violent nature. Nevertheless, he testified that he was not physically afraid of Squires and did not mind being placed in the same cell with him. At the time of their escape, Squires had a cast on one leg reaching to his hip. Appellant and Squires parted company shortly after their escape, yet appellant remained at liberty until his capture some twenty days later.
The evidence in this case did not demand a finding that appellant was coerced into escaping from jail. See State v. Royal, 247 Ga. 309 (1) (275 SE2d 646) (1981). Rather, “it was for the jury to determine as to whether such coercion was the reason for the escape, and the jury decided that question adversely to the contentions of *536[appellant].” Syck v. State, 130 Ga. App. 50, 51 (202 SE2d 464) (1973).
Decided June 10, 1982.
William G. Hamrick, Jr., for appellant.
Arthur E. Mallory III, District Attorney, Anita F. Smith, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.